UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):May 20, 2016 (May 16, 2016) VALEANT PHARMACEUTICALS INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) British Columbia, Canada 001-14956 98-0448205 (State or other jurisdiction of incorporation) (Commission file number) (IRS Employer Identification No.) 2150 St. Elzéar Blvd. West, Laval, Quebec, Canada H7L 4A8 (Address of principal executive offices) (Zip Code) (514) 744-6792 (Registrant's telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (b) On May 16, 2016, Brian M. Stolz tendered his resignation as the Senior Vice President Neurology, Dentistry and Generics of Valeant Pharmaceuticals International, Inc. to pursue other opportunities, with such resignation to be effective on May 30, 2016. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: May 20, 2016 VALEANT PHARMACEUTICALS INTERNATIONAL, INC. By: /s/ Robert Chai-Onn Name: Robert Chai-Onn Title: Executive Vice President, General Counsel, Chief Legal Officer
